United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3772
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                    Justin Wrice

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                  for the Northern District of Iowa, Waterloo
                                ____________

                          Submitted: October 17, 2016
                            Filed: February 13, 2017
                                   [Published]
                                 ____________

Before LOKEN, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Justin Wrice was sentenced to 108 months’ imprisonment—the high end of his
Guidelines range—for conspiring to distribute crack cocaine. He appeals that
sentence, arguing that the district court1 gave significant weight to an improper factor
in determining his sentence. According to Wrice, the court gave too much weight to
its “obvious skepticism that Mr. Wrice could both take care of his child every day in
Chicago, and at the same time commit criminal offenses in Iowa.” (Footnote omitted.)

       Giving significant weight to an improper sentencing factor is an abuse of
discretion. United States v. Meza–Lopez, 808 F.3d 743, 745 (8th Cir. 2015). Here, the
court addressed the factors in 18 U.S.C. § 3553(a) by starting with the facts of the
crime. Between August 2013 and February 2014, Wrice and a coconspirator
distributed crack cocaine and sold guns in Waterloo, Iowa. Then the court made what
seems like an aside:

      This at the time — this all occurred in the Northern District of Iowa and
      Mr. Wrice claims that he always lived in Chicago; took care of his child;
      took the child to daycare; saw his child every day and it doesn’t seem to
      me that those two things jive.2

The court went on to note Wrice’s gang history, his marijuana use, his attempt to flee
arrest while possessing crack and heroin with substantial sums of cash, his prior theft-
related conviction, and his lack of employment-related earnings. The court also
considered facts in Wrice’s favor, such as his lack of alcohol or major drug problems,
his specialized skills, and his good family support.

      We do not decide whether the incongruity between Wrice’s child care and his
proven out-of-state drug distribution would be an improper factor to consider,
because it did not receive significant weight. The court’s remark does not indicate

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      2
      The Chicago/Iowa disconnect, then, was not the “very first thing the court
made note of in justifying its sentence,” as Wrice asserts.

                                          -2-
that the court relied on its surmise to any meaningful degree. The court’s discussion
of the § 3553(a) factors covered three transcript pages. Given the undisputed facts of
the offense, the remark’s effect on the ultimate sentence was negligible. The court
focused on the crime of conviction and Wrice’s family history, current marijuana use,
gang association, fugitive status, criminal acts while a fugitive, and conduct during
arrest. The court did not give significant weight to an improper factor.

      Accordingly, we affirm.
                     ______________________________




                                         -3-